Citation Nr: 1706499	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.O. Oyewole, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1963.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from October 2007, March 2010, and April 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript has been associated with the file.

The Veteran, as a layperson, is unable to competently distinguish between competing psychiatric diagnoses, and so claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has expanded the Veteran's claim for service connection for PTSD to include major depressive disorder (MDD) and adjustment disorder.

In March 2013, the Board remanded the claim for development to the RO via the Appeals Management Center (AMC) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT
 
1.  The preponderance of the evidence does not support a current diagnosis of PTSD.

2.  The competent evidence of record is against the finding the Veteran's diagnosed adjustment disorder with depressed mood is etiologically related to service or to his service-connected bilateral hearing loss and tinnitus.





CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disability, to include adjustment disorder, PTSD, and MDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130 (2016).

   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which includes a duty that the VA provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2013 after the Board, in March 2013, remanded the Veteran's claim for service connection for PTSD to the RO for further development.  A Supplemental Statement of the Case (SSOC) was issued in November 2016.

The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish service connection and initial disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, VA outpatient and private treatment records.  The Veteran submitted treatment records as well as his own statements in support of his claims.

VA examinations with respect to the issues on appeal were also obtained, most recently in October 2016.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded a hearing before the undersigned in February 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was specifically asked about the nature and onset of his claimed disorders, and how they relate to his military service.

This appeal was remanded by the Board in March 2013 and September 2014 to verify claimed service stressors, obtain the Veteran's recent VA medical records, and conduct VA nexus examinations.  The Board is satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Regarding requested verification of reported stressors, RO/AMC administrative records show that attempts were made to verify the three separate stressors reported by the Veteran.  In a VA 21-0961form filed in August 2013, the VA certified that the Joint Services Records Research Center (JSRRC) had verified that the Veteran was in basic training at Fort Benning in 1961 when lightning struck a group of twenty recruits.  An August 2016 report from the JSRRC stated that they could not verify that the Veteran was standing guard at the Berlin Wall in 1962.  A September 2016 report from the JSRRC stated that they could not find evidence of the Veteran's unit was in transit to Cuba in 1962.  The Veteran supplied no additional evidence supporting the unverified stressors as requested in the VCAA letter sent in June 2013.  Unfortunately, the JSRRC only searched for the Veteran under using one of the four divisions in which he served.  However, because the Board has found that the evidence of record on balance does not support a PTSD diagnosis, the inadequate search for stressors is harmless error.  The lack of a PTSD diagnosis means that there is no medical evidence establishing a link between current symptoms and an in-service stressor required for a finding of a PTSD disability rating.  38 C.F.R. § 3.304(f)(3).  The Board has focused on the Veteran's recent medical records which have been obtained and associated with the claims folder.  The Veteran was provided VA examinations that are adequate for rating purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310.

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he suffers from PTSD related to stressors he experienced in three separate locations during his service.  In a February 2013 hearing the Veteran stated that in July 1961 at Fort Benning during basic training he witnessed a couple of individuals die in a lightning storm.  A JSRRC search verified this stressor.  The Veteran also stated that in 1962, while stationed in Germany, he served guard duty at the Berlin Wall.  He claims that at that time he witnessed individuals trying to escape over the wall, and that these individuals were killed by Russian soldiers.  The Veteran claims that they were shot at but couldn't return fire.  A JSRRC stressor could not verify this stressor.  The Veteran also claims that in 1962 he was deployed to Cuba during the Cuban Missile Crisis.  The Veteran stated that he was part of the initial landing force.  He stated that they were not shot at but that it was stressful and he feared for his life.  A JSRRC search could not verify this stressor.

A May 2007 medical report contains the initial description of the Veteran's psychiatric symptoms.  Pursuant to a VA psychiatric consult, the medical doctor noted that the Veteran had not undergone prior psychiatric treatment and that he presented problems of depression.  The doctor listed a single episode of major depression, moderate chronic PTSD, and mood disorder due to general medical condition as his diagnostic impressions.  A PTSD diagnostic exam was not performed.  These diagnoses were continued in his medical reports from 2007 to 2014 and were based on the Veteran's subjective reports of his symptoms.  The Veteran was prescribed medication from 2007 to 2014 for his symptoms.  

In August 2013 the Veteran underwent an examination for an Initial PTSD Disability Benefits Questionnaire with a VA psychologist.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM -IV criteria.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified.  The Veteran stated that he had trouble sleeping and dreams of bullets flying and people bleeding.  

In October 2016 the Veteran underwent another examination for an Initial PTSD Disability Benefits Questionnaire with a VA psychologist.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood. The examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner also found that the Veteran did not meet the criteria for Major Depressive Disorder (MDD).  The examiner stated that the diagnosis of mood disorder due to general medical condition was related to the Veteran's depression based on chronic medical problems and pain which are not connected to his service.  The examiner found that the Veteran suffered from adjustment disorder with depressed mood and noted that the Veteran described his depression as related to his physical limitation caused by chronic medical problems.  The examiner also stated that it is less likely that the Veteran's currently diagnosed adjustment disorder is related to or caused by or aggravated by his service connected bilateral hearing loss and/or tinnitus.  The examiner reiterated that the Veteran clearly described his depression as related to his physical limitation caused by chronic medical problems which interfere with his ability to walk and cause pain.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  With regard to PTSD, the medical record notes an initial diagnosis of PTSD in May 2007.  However, this diagnosis was not sufficiently explained or rationalized in terms of the applicable DSM-IV criteria, and it thus remains unclear what the predicate for the diagnosis at that time was, other than the Veteran's lay reports.  By contrast, the August 2013 and October 2016 VA examiners did not observe symptoms sufficient for a PTSD diagnosis following mental health status examinations.  These opinions were based upon the examinations themselves, interviews with the Veteran, and a review of the claims file.  The Board thus accords greater probative value to the examination opinions than to the earlier outpatient findings.  Consequently, the preponderance of the evidence is against a finding that the PTSD diagnosis has been an appropriate one during the appeal period.  

The Board will thus turn its attention to the question of whether there is any other mental health diagnosis for which the grant of service connection is warranted, either on a direct or secondary service connection basis.  There has been some question of which diagnosis is warranted; the August 2013 VA examination report contains a diagnosis of a depressive disorder, whereas the October 2016 examiner found that the criteria for major depressive disorder had not been met and found that the Veteran suffered from adjustment disorder with depressed mood instead.  Regardless of the diagnosis, that latter examiner found that such diagnosis was not etiologically related to service or caused or aggravated by the service-connected bilateral hearing loss and tinnitus.  The examiner did link the diagnosed disorder to other physical limitations, but service connection is not currently in effect for any disabilities other than bilateral hearing loss and tinnitus.  

The Board is certainly appreciative of the Veteran's active duty service, and is mindful of the experiences that he has described.  However, based upon careful review of the evidence in this case, service connection for a psychiatric disorder, to include PTSD, MDD, and adjustment disorder, must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder, to include PTSD, MDD, and adjustment disorder, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


